United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 96-3461
                                  ___________

United States of America,    *
                             *
         Appellee,           *
                             *
Appeal from the United States
    v.                       *
District Court for the
                             *
Eastern District of Missouri.
Travis W. Wilson,            *
[UNPUBLISHED]
                             *
         Appellant.          *
                       ___________

                                           Submitted: October 31, 1997
                                                   Filed: November 12,
1997
                                  ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                      ___________

PER CURIAM.

    After being charged with drug and firearm offenses,
Travis W. Wilson moved to suppress tangible evidence and
his incriminatory statements. Following an evidentiary
hearing at which the arresting officer testified, the
district court1 denied Wilson&s motions.   A jury found


       1
        The Honorable George F. Gunn, Jr., United States District Judge for the Eastern
District of Missouri, adopting the report and recommendations of the Honorable David
D. Noce, United States Magistrate Judge for the Eastern District of Missouri.
Wilson guilty on all three counts of the indictment, and
the district court sentenced him to a total of 168 months
imprisonment and four years supervised release. Wilson
appeals, arguing that the court erred in denying his




                           -2-
suppression motions.     Having carefully reviewed the
record, we conclude that the court did not err:       the
officer had probable cause to stop the van Wilson was
driving; did not exceed the scope of the traffic stop in
questioning Wilson to satisfy the officer&s reasonable
suspicions; was not required to advise Wilson of his
rights pursuant to Miranda v. Arizona, 384 U.S. 436
(1966), for Wilson was not in custody; had probable cause
to arrest Wilson without a warrant; and acted properly in
searching Wilson and the van contemporaneous to Wilson&s
arrest.   Accordingly, because we believe the district
court properly denied the suppression motions, we affirm
Wilson&s convictions.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -3-